Exhibit 10.1

PURCHASE AGREEMENT

          This Purchase Agreement is entered into as of April 2, 2002, by and
between MKR Holdings (formerly known as Marker International), a Utah
corporation ("OldCo"), and CT Sports Holding AG, a Swiss corporation ("CT").

R E C I T A L S

          WHEREAS, OldCo and Marker International GmbH ("Marker GmbH"), a GmbH
organized under the laws of Switzerland, entered into that certain Asset
Purchase Agreement dated as of July 30, 1999 (as amended, supplemented or
otherwise modified, the "Asset Purchase Agreement"), pursuant to which Marker
GmbH purchased from OldCo substantially all of the assets of OldCo;

          WHEREAS, as partial consideration for the purchased assets, OldCo
received a 15% equity interest in Marker GmbH (the "OldCo Equity Interest");

          WHEREAS, CT and certain management employees are the beneficial and
record owners of the remaining 85% equity interest in Marker GmbH;

          WHEREAS, in connection with the Asset Purchase Agreement, OldCo, CT
and Marker GmbH entered into that certain Operating Agreement dated as of
November 30, 1999 (as amended, supplemented or otherwise modified, the
"Operating Agreement");

          WHEREAS, pursuant to the Operating Agreement, CT was granted the
option (the "Call Option") to purchase the OldCo Equity Interest, which option
is presently exercisable pursuant to the terms of the Operating Agreement;

          WHEREAS, in accordance with Section 4.3 of the Operating Agreement, by
letter dated April 2, to OldCo, CT exercised the Call Option to purchase the
OldCo Equity Interest for its Fair Market Value (as defined in the Operating
Agreement), which CT values at $3,480,000 (the "Purchase Price"), less the
agreed offset of $775,000 (the "Offset"), and less certain additional deductions
more particularly set forth on Schedule 1 hereto (the "Deductions") (the
resulting cash payment to be made at the Closing being referred to as the
"Purchase Price Payment");

          WHEREAS, OldCo accepted CT’s valuation of the OldCo Equity Interest as
a reasonable estimate of its Fair Market Value; and

          WHEREAS, for good and valuable consideration the parties hereto hereby
agree to the sale, assignment and transfer (the "Sale") of the OldCo Equity
Interest from OldCo to CT in accordance with the terms of this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound the parties hereby agree as follows:

A G R E E M E N T

ARTICLE I

DEFINITIONS

           1.1    General.

          For all purposes of this Agreement, except as otherwise expressly
provided:

           (a) the terms defined in this Article I have the meanings ascribed to
them herein, and include the plural as well as the singular;

           (b) the term "including" shall mean "including, without limitation,";

           (c) all references in this Agreement to designated "Articles,"
"Sections" and other subdivisions are to the designated Articles, Sections and
other subdivisions of the body of this Agreement;

           (d) pronouns of either gender or neuter shall include, as
appropriate, the other pronoun forms; and

           (e) the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

           1.2    Definitions.

          As used in this Agreement, the following definitions shall apply:

          "Action" means any action, claim, complaint, petition, investigation,
suit or other proceeding, whether civil or criminal, in law or in equity, or
before any arbitrator or Governmental Entity.

          "Agreement" means this Purchase Agreement by and between OldCo and CT
as it may be amended, supplemented or otherwise modified from time to time,
together with the Schedules attached hereto or incorporated by reference herein.

          "Approval" means any approval, authorization, consent, Permit,
qualification or registration, or any waiver of any of the foregoing, required
to be obtained from, or any notice, statement or other communication required to
be filed with or delivered to, any Governmental Entity or any other Person in
order to complete the transactions contemplated by this Agreement.

          "Asset Purchase Agreement" has the meaning set forth in the Recitals.

           "Call Option" has the meaning set forth in the Recitals.

          "Call Option Release Notice" shall mean the notice substantially in
the form attached as Exhibit A to the Escrow Agreement, which when (i) executed
by CT, OldCo and Marker GmbH and (ii) delivered to the Escrow Agent, shall cause
the Escrow Agent to release and deliver the Escrowed Documents to CT.

           "Closing" has the meaning set forth in Section 2.3.

           "Closing Date" means the date of the Closing.

          "Contract" means any agreement, arrangement, bond, commitment,
contract (written or oral), franchise, indemnity, indenture, instrument, lease,
license or understanding.

           "Deductions" has the meaning set forth in the Recitals.

          "Encumbrance" means any claim, charge, easement, encumbrance, lease,
covenant, mortgage, security interest, lien, option, pledge, hypothecation or
restriction (whether on voting, sale, transfer, disposition or otherwise),
whether imposed by Contract, understanding, law, equity or otherwise, except for
any restrictions on transfer generally arising under any applicable federal or
state securities law.

          "Escrow Agreement" means that certain Escrow Agreement, dated as of
November 30, 1999, by and among Marker GmbH, CT, OldCo and the Bank of New York,
as the Escrow Agent.

          "Escrowed Documents" means those declarations, documents, instruments
and certificates of conveyance (in each case duly executed by OldCo) necessary
or appropriate (in the opinion of counsel to Marker GmbH and CT) to effect a
transfer of the OldCo Equity Interest to CT, held in escrow by the Bank of New
York, as the Escrow Agent, pursuant to the terms of the Escrow Agreement.

          "Fair Market Value" has the meaning set forth in Section 4.4(a) of the
Operating Agreement.

          "Governmental Entity" means any government or any agency, bureau,
board, commission, court, department, official, political subdivision, tribunal
or other regulatory authority or agency, whether federal, state or local,
domestic or foreign.

          "Law" means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.

          "OldCo Equity Interest" has the meaning set forth in the Recitals.

          "Operating Agreement" has the meaning set forth in the Recitals.

          "Order" means any decree, injunction, judgment, order (including,
without limitation, the Confirmation Order (as defined in the Asset Purchase
Agreement)), ruling, assessment or writ by a court or other tribunal of
competent jurisdiction.

          "Permit" means any license, permit, franchise, certificate of
authority, or order, or any waiver of the foregoing, required to be issued by
any Governmental Entity.

          "Person" means an association, a corporation, a natural person, a
partnership, a general partnership, a limited liability company, a limited
liability partnership, a joint venture, a trust or any other entity or
organization, including a Governmental Entity.

           "Purchase Price" has the meaning set forth in the Recitals.

          "Purchase Price Payment" has the meaning set forth in the Recitals.

          "Securities Act" means the Securities and Exchange Act of 1933, as
amended, or any successor federal statute thereto, and the rules and regulations
of the Securities and Exchange Commission promulgated thereunder, all as the
same shall be in effect from time to time.

ARTICLE II

SALE AND PURCHASE OF OLDCO EQUITY INTEREST

           2.1    Sale and Purchase of OldCo Equity Interest.

          Subject to the terms and conditions of this Agreement, on the Closing
Date, OldCo shall sell to CT, and CT shall purchase from OldCo, all of OldCo’s
right, title and interest in and to the OldCo Equity Interest free and clear of
all Encumbrances. Immediately prior to the Closing, OldCo shall execute and
deliver to CT the Call Option Release Notice, which CT shall deliver immediately
to the Escrow Agent. OldCo shall assist CT, if necessary, in causing the Escrow
Agent to release and deliver the Escrowed Documents to CT at the Closing.
Without limiting the generality of the foregoing, OldCo shall execute and
deliver all transfer forms required under Swiss law to give effect to the Sale
of the OldCo Equity Interest free and clear of any Encumbrances.

           2.2    Consideration.

        Subject to the terms and conditions of this Agreement, in consideration
for the Sale of the OldCo Equity Interest from OldCo to CT, on the Closing Date
CT shall deliver, and OldCo shall receive, the Purchase Price less the Offset
and Deductions set forth in Schedule 1 (for a Purchase Price Payment of
$2,005,596.24) by wire transfer in immediately available funds. OldCo shall
designate an account into which such funds will be deposited (with appropriate
wire instructions) two business days prior to the Closing Date.

           2.3    Closing.

          The closing of the Sale of the OldCo Equity Interest (the "Closing")
shall take place at the offices of O’Melveny & Myers LLP, located at 153 East
53rd Street, New York, New York, on April 2, 2002, or such later date or
different location as the parties shall agree in writing, but neither prior to
nor three business days later than the date that the conditions set forth in
Sections 5.1, 5.2 and 5.3 have been satisfied or waived by the appropriate
party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF OLDCO

           OldCo represents and warrants as follows:

           3.1    Organization; Qualification and Corporate Power.

          OldCo is a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah. OldCo has all requisite corporate
power and authority to carry on the business as now being conducted and to own,
lease and use the properties now owned, leased and used by it. OldCo is duly
qualified or licensed to do business and in good standing in each jurisdiction
in which the properties owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
for such jurisdictions where the failure to be so qualified or licensed would
not be materially adverse to OldCo.

           3.2    Title; No Encumbrances.

          Immediately prior to Closing, OldCo was the beneficial and record
owner of the OldCo Equity Interest, free and clear of all Encumbrances, except
those imposed pursuant to the terms of the Operating Agreement. At the Closing,
against delivery of the Purchase Price, less the Offset and Deductions, OldCo
(and CT) shall cause the Escrow Agent to release and deliver the Escrowed
Documents to CT, which upon receipt by CT shall convey good and marketable title
to the OldCo Equity Interest, free and clear of all Encumbrances, to CT. Except
for this Agreement, OldCo is not a party to any Contract with any Person to
acquire the OldCo Equity Interest.

           3.3    Authorization.

          OldCo has full legal right, power and authority to execute and
deliver, and perform its obligations under, this Agreement and any ancillary
agreements related hereto to which it is a party. The execution and delivery of
this Agreement by OldCo, and the performance of its obligations hereunder,
including the Sale and conveyance of the OldCo Equity Interest, have been duly
and validly authorized by all necessary action on the part of OldCo. This
Agreement has been duly and validly executed and delivered by OldCo and
constitutes the legally valid and binding obligation of OldCo, enforceable
against OldCo in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws and equitable principles affecting creditors rights generally. Neither the
execution, delivery or performance of this Agreement by OldCo, nor the
consummation of the transactions contemplated hereby, shall require filing or
registration with, or the issuance of any Permit by, any other third party or
Governmental Entity or require the Approval of any Person, except for any
required or necessary federal, state and local tax filings.

           3.4    No Conflicts.

          Neither the execution, delivery or performance of this Agreement by
OldCo, nor the consummation of any transaction contemplated hereby, does or will
constitute (with or without due notice or lapse of time or both), result in or
give rise to (i) a breach of or default under the charter or by-laws of OldCo,
(ii) a breach, violation or default under any Law or (iii) a breach of, default
under (or the acceleration of the time for performance of any material
obligation under), or right of termination, amendment, cancellation or
acceleration of any material right or obligation of OldCo under, any Contract or
other instrument binding upon OldCo or to which any of its properties or assets
are subject, except for any breach, violation, default or acceleration that
would not be materially adverse to OldCo.

           3.5    Legal Proceedings.

          There is no Order or Action pending, or, to the best knowledge of
OldCo, threatened, against or affecting OldCo that, individually or when
aggregated with one or more other Orders or Actions has had or, if determined
adversely to the interest of OldCo, would reasonably be expected to have, a
material adverse effect on OldCo’s ability to perform its obligations under this
Agreement.

           3.6    No Brokers or Finders.

          No broker, finder, investment or commercial banker, or similar agent
is or will be entitled to any brokerage, finder’s or similar fee based upon
engagements or arrangements made by or on behalf of OldCo or any of its
respective affiliates in connection with this Agreement or the transactions
contemplated hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CT

           CT represents and warrants as follows:

           4.1    Organization; Qualification and Corporate Power.

          CT is a corporation duly organized, validly existing and in good
standing under the laws of Switzerland. CT has all requisite corporate power and
authority to carry on the business as now being conducted and to own, lease and
use the properties now owned, leased and used by it. CT is duly qualified or
licensed to do business and in good standing in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except for such
jurisdictions where the failure to be so qualified or licensed would not be
materially adverse to CT.

           4.2    Authorization.

          CT has full legal right, power and authority to execute and deliver
and perform its obligations under, this Agreement and any ancillary agreements
related hereto to which it is a party. The execution and delivery of this
Agreement by CT, and the performance of its obligations hereunder, have been
duly and validly authorized by all necessary corporate action on the part of CT.
This Agreement has been duly and validly executed and delivered by CT and
constitutes the legally valid and binding obligation of CT, enforceable against
CT in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
equitable principles affecting creditors rights generally. Neither the
execution, delivery or performance of this Agreement by CT, nor the consummation
of the transactions contemplated hereby, shall require filing or registration
with, or the issuance of any Permit by, any other third party or Governmental
Entity or require the Approval of any Person.

           4.3    No Conflicts.

          Neither the execution, delivery or performance of this Agreement by
CT, nor the consummation of any transaction contemplated hereby, does or will
constitute (with or without due notice or lapse of time or both), result in or
give rise to (i) a breach of or default under the charter or by-laws of CT,
(ii) a breach, violation or default under any Law or (iii) a breach of, default
under (or the acceleration of the time for performance of any material
obligation under), or any right of termination, amendment, cancellation or
acceleration of any material right or obligation of CT under, any Contract or
other instrument binding upon CT or to which any of its properties or assets are
subject, except for any breach, violation, default or acceleration that would
not be materially adverse to CT.

           4.4    Legal Proceedings.

          There is no Order or Action pending, or, to the best knowledge of CT,
threatened, against or affecting CT, that individually or when aggregated with
one or more other Orders or Actions has had or, if determined adversely to the
interest of CT, would reasonably be expected to have, a material adverse effect
on CT’s ability to perform its obligations under this Agreement.

           4.5    No Brokers or Finders.

          No broker, finder, investment or commercial banker, or similar agent
is or will be entitled to any brokerage, finder’s or similar fee based upon
engagements or arrangements made by or on behalf of CT or any of its respective
affiliates in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE V

CONDITIONS TO SALE

           5.1    General Conditions.

          The obligations of the parties to effect the Closing and the
transactions contemplated hereby shall be subject to the following conditions
unless waived in writing by the parties hereto:

           (a) No Law or Order shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Entity, nor shall any Action have
been instituted and remain pending or have been threatened and remain so by any
Governmental Entity at what would otherwise be the Closing Date, that prohibits
or restricts or would (if successful) prohibit or restrict the transactions
contemplated by this Agreement.

           (b) No Governmental Entity shall have notified any party to this
Agreement that consummation of the transactions contemplated by this Agreement
would constitute a violation of any Laws of any domestic or foreign jurisdiction
and/or that it intends to commence proceedings to restrain or prohibit such
contemplated transactions or force the divestiture of certain assets, unless
such Governmental Entity shall have withdrawn such notice and abandoned any such
proceedings prior to the Closing Date.

           (c) To the extent required by applicable Law, all Permits and
Approvals required to be obtained from any Governmental Entity shall have been
received or obtained on or prior to the Closing Date, and the purchase of the
OldCo Equity Interest shall be legally permitted.

           5.2    Conditions to Obligations of CT.

        The obligations of CT to effect the Closing shall be subject to the
following conditions, except to the extent waived in writing by CT:

           (a) All of the representations and warranties of OldCo herein
contained shall be true, correct and complete as of the date hereof and in all
material respects as of the Closing Date as though made at such time.

           (b) OldCo shall have performed all obligations and satisfied and
complied with in all material respects, all covenants, agreements and conditions
required by this Agreement to be performed , satisfied or complied with by it at
or prior to the Closing.

           (c) OldCo shall have delivered to CT a certificate in form and
substance reasonably satisfactory to CT, dated the Closing Date, and executed by
its Secretary, certifying the accuracy of clauses (a) and (b) of this Section
5.2.

           (d) OldCo shall deliver or cause to be delivered to CT at or prior to
the Closing Date such instruments of transfer necessary under Swiss law to
transfer to, and vest in, CT all of OldCo’s right, title and interest in and to
the OldCo Equity Interest, free and clear of any Encumbrances. Without limiting
the generality of the foregoing, CT, OldCo and Marker GmbH shall have duly
executed and delivered to the Escrow Agent the Call Option Release Notice
pursuant to Section 4(a)(i) of the Escrow Agreement and CT shall have received
the Escrowed Documents.

           5.3    Conditions to Obligations of OldCo.

        The obligations of OldCo to effect the Closing shall be subject to the
following conditions, except to the extent waived in writing by OldCo:

           (a) All of the representations and warranties of CT herein contained
shall be true, correct and complete as of the date hereof and at the Closing
Date as though made at such time.

           (b) CT shall have performed all obligations and satisfied and
complied with in all material respects, all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the Closing Date.

           (c) CT shall have delivered to OldCo a certificate in form and
substance reasonably satisfactory to OldCo, dated the Closing Date and executed
by its Secretary, certifying the accuracy of clauses (a) and (b) of this Section
5.3.

           (d) CT shall have paid to OldCo the Purchase Price, less the Offset
and Deductions, in full in accordance with Section 2.2 of this Agreement.

ARTICLE VI

ACKNOWLEDGEMENTS

           6.1    Fair Market Value.

          Each party hereto acknowledges and agrees that CT is exercising its
Call Option and purchasing the OldCo Equity Interest at its Fair Market Value,
which value was agreed upon by the parties pursuant to Sections 4.3(a) and 4.4
of the Operating Agreement. The transactions contemplated hereby relating to the
Sale of the OldCo Equity Interest by OldCo to CT constitute a "Transfer" as such
term is defined in Section 1.1 of the Operating Agreement.

           6.2    Taxes.

          OldCo acknowledges and agrees that pursuant to Section 4.6(c) of the
Operating Agreement, OldCo shall pay all of its taxes arising from or relating
to the Transfer of the OldCo Equity Interest to CT and that neither Marker GmbH
nor CT shall have any obligation or liability with respect thereto or have any
obligation to make any loan or advance to OldCo with respect thereof.

           6.3    Information.

          After the Closing, CT acknowledges and agrees that it shall provide to
OldCo information that OldCo reasonably requests from time to time, which OldCo
may require in connection with compliance with the Securities Act and its tax
filings (it being understood that OldCo shall bear the cost and expense of
making copies of records and other information delivered to OldCo pursuant to
this Section 6.3). Any information obtained by OldCo pursuant to this Section
6.3 shall be subject to Section 7.9.

           6.4    Termination of Operating Agreement.

          Each party hereto acknowledges and agrees that pursuant to Section
6.1(b)(ii) of the Operating Agreement, the Operating Agreement shall terminate
on the Closing Date and OldCo shall have no further rights thereunder on and
after the Closing Date.

ARTICLE VII

GENERAL

           7.1    Amendments; Waivers.

          This Agreement, including the Schedules attached hereto, may not be
amended or modified unless agreed to in writing by the parties hereto. No waiver
of any provision of, or consent to any exception to, the terms of this Agreement
shall be effective unless in writing and executed by the party adversely
affected by such waiver and then only for the specific purpose, and to the
extent, expressly provided.

           7.2    Integration.

          The Schedules delivered pursuant to the terms of this Agreement shall
constitute a part of this Agreement. This Agreement, together with such
Schedules, constitutes the entire agreement and understanding among the parties
hereto and supersedes all prior and contemporaneous oral and written agreements
and understandings relating to the subject matter hereof.

           7.3    Governing Law.

          This Agreement is governed by and construed in accordance with the
laws of Switzerland. Should any provision of this Agreement be void or
unenforceable, such clause shall be deemed to be replaced by another clause the
substance whereof shall be as close as possible to the original intent of the
parties. The validity of the other clauses of this Agreement shall not be
affected thereby.

           7.4    Arbitration.

          The parties hereto agree that the provisions of Section 7.2 of the
Operating Agreement are hereby incorporated into this Agreement mutatis
mutandis.

           7.5    No Assignment.

          Neither this Agreement, nor any rights or obligations of either party
hereunder, are assignable by such party, provided, that, CT may assign its
rights and interests hereunder to one of its affiliates, and upon such
assignment, such affiliate shall assume all of CT’s obligations hereunder,
without OldCo’s prior written consent.

           7.6    Headings.

          The descriptive headings of the Articles, Sections and subsections of
this Agreement are for convenience only and shall not serve to modify or
interpret the text of this Agreement.

           7.7    Counterparts.

          This Agreement may be executed in counterparts each of which shall
constitute an original and which together shall constitute one and the same
agreement.

           7.8    Publicity and Reports.

          Subject to each party’s disclosure obligations under Law and the
confidentiality provisions contained in Section 7.9, the parties hereto will use
their best efforts to cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to the transactions contemplated hereby.

           7.9    Confidentiality.

          All information disclosed by any party (or its representatives)
whether before or after the date hereof, in connection with the transactions
contemplated by, or the discussions and negotiations preceding, this Agreement
to any other party (or its representatives) shall be kept confidential by such
other party and its representatives and shall not be used by any Persons other
than as contemplated by this Agreement, except to the extent that such
information (i) was known by the recipient when received, (ii) is or hereafter
becomes lawfully obtainable from other sources, (iii) is necessary or
appropriate to disclose to a Governmental Entity having jurisdiction over either
party, (iv) may otherwise be required by Law to be disclosed as determined by
the disclosing party exercising its good faith judgment or (v) to the extent
such duty as to confidentiality is waived in writing by the other party. Each
party shall use all reasonable efforts to return upon written request from the
other party all documents (and reproductions thereof) received by it or its
representatives from such other party (and, in the case of reproductions, all
such reproductions made by the receiving party) that include information not
within the exceptions contained in the first sentence of this Section 7.9,
unless the recipients provide assurances reasonably satisfactory to the
requesting party that such documents have been destroyed.

           7.10    Parties in Interest; Third Party Beneficiary.

          This Agreement shall be binding upon and inure to the benefit of each
party, and nothing in this Agreement, express or implied, is intended to confer
upon any other person any rights or remedies of any nature whatsoever under or
by reason of this Agreement.

           7.11    Notices.

          All notices, requests or other communications hereunder shall be given
in writing and shall be deemed properly given if either (a) delivered in person
or sent by overnight courier, with adequate evidence of delivery,
(b) transmitted by telefax or similar telecommunications mechanism, with
adequate confirmation of receipt or (c) delivered by certified or registered
mail, first class postage prepaid, and return receipt requested as follows:

If to CT, addressed to:

CT Sports Holding AG
Ruessenstrasse 6
6340 Baar
Zug
Switzerland
Tel: 41-41-769-7200
Fax: 41-41-769-7380

With a copy to:

O'Melveny & Myers LLP
153 East 53rd Street
New York, New York 10022
Fax: 212-326-2061
Attention: Sandy Qusba

     - and -

Treuhand & Revisions AG
Albert Bass
Bahnhofstrasse 8
CH-3904 Naters
Tel: 41-27-922-4030
Fax: 41-27-922-4035

If to OldCo addressed to:

MKR Holdings
1070 W. 2300 South
Salt Lake City, Utah 84119
Tel: 01-801-972-2100
Fax: 01-801-972-1011

With a copy to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Tel: 01-212-806-5400
Fax: 01-212-806-6006
Attn: Mark A. Rosenbaum

     - and -

Nico Burki
Burki Rechtsanwalte
Rotfluhstrasse 85
CH-8702 Zurich Zollikon
Tel: 41-1-396-1333
Fax: 41-1-396-1334


or to such other address or person as such party shall have last designated by
notice hereunder to the other party hereto. Each notice, request or
communication shall be deemed given: (i) if given by overnight courier, one
business day thereafter, (ii) if given by telefax or similar telecommunications
mechanism, when transmitted to the number specified in this Section and upon
receipt of an appropriate confirmation of transmittal, (iii) if given by
certified or registered mail, three business days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iv) if given by any other means, when actually received at such address.

           7.12    Remedies; Waiver.

          All rights and remedies provided hereunder shall be cumulative and not
exclusive of any rights or remedies provided by Law. No failure or delay by
either party in exercising any right hereunder shall be deemed a waiver thereof,
nor shall any single or partial exercise thereof preclude any further or other
exercise thereof or the exercise of any other right.

           7.13    Survival.

          All representations, warranties and agreements contained herein shall
survive the execution and delivery of this Agreement and the Closing of the
transactions contemplated herein.

           7.14    Severability.

          If any provision of this Agreement is determined to be invalid or
unenforceable by any Governmental Entity, such invalidity or unenforceability
shall not render invalid or unenforceable the remaining provisions of this
Agreement, which shall remain in full force and effect to the fullest extent
permitted by Law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed by its duly authorized officer as of the day and year
first above written.

CT:

CT SPORTS HOLDINGS AG



By: /s/ Giancarlo Zanatta                            
      Name: Giancarlo Zanatta
      Title: CEO



By: /s/ Christoph Bronder                            
      Name: Christoph Bronder
      Title: President



OLDCO:

MKR HOLDINGS



By: /s/ Kevin Hardy                            
      Name: Kevin Hardy
      Title: President


SCHEDULE 1

DETERMINATION OF PURCHASE PRICE PAYMENT

DESCRIPTION      AMOUNT


Fair Market Value of the consolidated Marker GmbH Group $23,200,000


Fair Market Value of the 15% OldCo Equity Interest (the "Purchase Price")
$3,480,000


$775,000 Offset1 -$775,000


Purchase Price (A) $2,705,000


Deductions

Advances (principal amount)2

-$667,197.75


Accrued Interest on Advances as of the Closing Date3 -$30,856.01


Income Tax Loans4 -$0


15% of Escrow Agent Compensation5 -$1,350


Aggregate Deductions (B) -$699,403.76


Purchase Price Payment: (A) minus (B) $2,005,596.24

_________________

1 See Section 7.8 and 10.3(iii)(C) of the Asset Purchase Agreement.

2 SeeSection 7.8 and 10.3(iii)(C) of the Asset Purchase Agreement.

3 See Section 7.8 and 10.3(iii)(C) of the Asset Purchase Agreement. Interest was
accrued through January 15, 2002.

4 See Section 4.6 of the Operating Agreement.

5 CT or Marker International is required to pay the Escrow Agent $3,000 per year
plus reasonable fees, expenses and costs (collectively, the "Escrow Agent
Compensation"). CT is entitled to offset 15% of Escrow Agent Compensation
against the Fair Market Value of the Equity Interest. See Section 10 of the
Escrow Agreement.